— In a consolidated custody proceeding, the wife appeals from an order of the Family Court, Suffolk County (Doyle, J.), entered July 18, 1984, which granted the husband custody of the parties’ two children.
Appeal from so much of the order as pertains to Diane Lisnitzer dismissed as moot, without costs or disbursements.
Order otherwise affirmed, without costs or disbursements.
During the pendency of this appeal Diane Lisnitzer turned 18 years of age. As such she is no longer a minor and the custody order no longer applies to her (see, Family Ct Act § 119 [c]; § 651).
Upon this record we find the court’s determination as to Pamela Lisnitzer to be supported by a sound and substantial basis in the evidence (People ex rel. Motto v Motto, 110 AD2d 686). The court carefully considered all relevant factors in determining the best interests of the child. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.